Citation Nr: 1525220	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1958 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2011 rating decisions decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly. 

The issue of entitlement to medical reimbursement has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2014 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus and bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's diagnosis of PTSD is not based upon a corroborated stressor, he did not serve in combat, and his stressor was not based on fear of hostile military or terrorist activity.

2.  An anxiety disorder did not have its onset and is not otherwise attributable to the Veteran's service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in March 2010, and in the Statement of the Case (SOC) in November 2012, which specifically included the regulations regarding PTSD and personal assault.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  
Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that his alleged stressor occurred in service.  As such, this lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Merits

The Veteran has contended in his March 2010 stressor statement that he currently has PTSD due to an in-service sexual assault.  Specifically, he maintains that the lieutenant of the submarine USS Odax, on which he was serving at the time, pulled his pants open and fondled his penis and testicles.  He indicated that he never reported the incident while in-service.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In addition, 38 C.F.R. § 3.304(f) eliminates the requirement that a stressor be corroborated when the claimed noncombat in-service stressor is related to a Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  However, the Federal Circuit, in Hall v. Shinseki, 717 F.3d 1369 (2013), explained that this provision does not cover situations such as abuse by military personnel of subordinate military personnel, harassment, suicide of a fellow service member, or a fellow soldier's or sailor's post-service suicide, etc. 75 Fed. Reg. at 39845.  As such, this amendment is inapplicable to the Veteran's case.

In Hall, the Federal Circuit also once again affirmed that when a reported stressor is not related to either combat or the fear of hostile military or terrorist activity, then a Veteran's statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor.  This is the case here.

Here, the Veteran has been diagnosed with PTSD due to sexual trauma, to include on private examination November 2010 and during VA treatment at the Lecanto VA Outpatient Center.  The Veteran has also been diagnosed with anxiety during his treatment at Lecanto Outpatient Center.  

Again, the Veteran has reported an incident in service in which he was allegedly sexually assaulted by his commanding officer aboard the USS Odax.  The Board notes that during 2014 VA psychiatric treatment the Veteran noted another occasion of alleged sexual assault at which point the Veteran was hitchhiking back to base in Key West.  He reported that he was picked up by a man who made homosexual advances toward the Veteran, and when the Veteran refused the driver pushed him out of the car in the middle of a bridge in the Keys.  

The Veteran's STRs and service personnel records do not corroborate his contention of these alleged in-service assaults.  Furthermore, the Veteran never served in combat, was not diagnosed with any acquired psychiatric disorder on active duty, and his stressor does not relate to the fear of hostile military or terrorist activity.  Furthermore, with regard to his second stressor, the Board notes that the Veteran did not provide any specificity with regard to this stressor, such as a date or location of occurrence.  Therefore, this stressor cannot be verified.

The Veteran's statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor, but rather must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  Clearly, the Veteran is competent to describe events which happened to him.  But, in addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Unfortunately, the Board finds that the Veteran's account of the alleged event is not corroborated by credible supporting evidence. 

As a general rule, the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In the context of a sexual assault, the Board also cannot use the Veteran's failure to report an event as evidence against the event occurring as there is no reasonable expectation that such event would have been reported.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2014).

However, the Board is not precluded from considering all "pertinent" evidence which has a tendency to prove or disprove a material fact.  AZ at 1311 (citing Fed.R.Evid. 401 and McCormick on Evidence § 185, at 994-1004 (7th ed. 2013)).  Here, the Veteran has denied ever telling anyone about the alleged events.  The Board has kept this in mind, and recognizes the difficulty the Veteran faces in corroborating his account.  Given this difficulty, the Board has looked to the other limited evidence of record in an effort to assist the Veteran in bolstering his claim.  However, a review of the Veteran's personnel records finds no objective change in his behavior or his personnel ratings during the time period which he alleges the assault on the submarine took place which would suggest any personal stress or trauma having occurred.  Specifically, the Veteran's professional performance, military behavior and adaptability ratings remain above 3.0 during the entire time he was on the USS Odax.  After his transfer to the USS Darter in 1960, his evaluations vary slightly, but then rise again a few months later.  See Enlisted Performance Record in Personnel Records.  There was nothing in the assigned ratings that would make the Board conclude that something horrific had happened to the Veteran in service.  In December 1960 the Veteran was released from active duty and in a November 1960 separation examination, there was no notation of any mental health disorders of any sort.

With regard to a nexus, the Board acknowledges that in a November 2010 private opinion a medical professional has related the Veteran's diagnosis of PTSD to military sexual trauma.  The Board acknowledges that the opinion of a medical professional may be sufficient, in some cases, to establish the occurrence of a military sexual trauma.  However, in this case, there is no corroboration of the alleged assault and the Board concludes that the medical professional's statements are not sufficient to establish the occurrence of the alleged stressor.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  There is no evidence of any relationship between the Veteran's anxiety and his service.  

As described, a reported stressor has not been corroborated and no in-service event has been indicated; therefore, the criteria for service connection for an acquired psychiatric disorder have not been met.  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is denied.

The Board has also considered service connection for an acquired psychiatric disability, other than PTSD.  To this end the Veteran has been diagnosed with anxiety.  However, the Veteran's service treatment records show no psychiatric complaints in service.  The Veteran was found to be psychiatrically normal at his separation physical, and an anxiety disorder was not diagnosed for decades after service.  Moreover, to the extent the diagnosis of an anxiety disorder was based on the Veteran's accounts of military sexual trauma, those complaints have not been corroborated and therefore are not considered to provide a basis for a diagnosis to be rendered.  As such, the criteria for service connection for an acquired psychiatric disability, other than PTSD, have not been met, and the Veteran's claim is denied.
ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran contends that he currently experiences bilateral hearing loss and tinnitus due to his time in service.  

The Veteran notes that he was exposed to loud noise in the military including exposure to submarine noise while he was aboard the USS Odax.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds that the Veteran's statements regarding exposure to acoustic trauma are credible as they are consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2014).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran's November 1960 discharge examination did not demonstrate impaired hearing for VA purposes under 38 CFR § 3.385.  However, in June 2004 the Veteran was afforded a VA audiological evaluation that showed bilateral sensorineural hearing loss.  Furthermore, in March 2011 and December 2011 he had private audiological evaluations conducted, at which point bilateral hearing loss was shown.  The Board further notes that the Veteran has a current diagnosis of tinnitus, as at his June 2004 audiological evaluation the examiner documented the Veteran's complaints of periodic bilateral tinnitus for approximately two years prior to the evaluation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Neither the June 2004 VA examiner nor any of the private audiologists addressed whether the Veteran's hearing loss or tinnitus could have been caused by or related to his in-service noise exposure.  In light thereof, and because there is insufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine the nature and etiology of his currently present hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board further notes that in January 2014 the Veteran's claim for entitlement to service connection for bladder cancer was adjudicated and denied by the RO.  In March 2014 the Veteran submitted a notice of disagreement to the decision.  Unfortunately, to date, it does not appear that a statement of the case has been issued with respect to the claim.  As such, an SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiology examination to assist in determining the nature and etiology of his hearing loss and tinnitus.  The examiner is requested to offer the following opinion:

a. Is it at least as likely as not (probability of 50 percent or greater) that the currently diagnosed bilateral hearing loss disability was incurred in or is otherwise related to service.

b. Is it at least as likely as not (probability of 50 percent or greater) that the currently diagnosed tinnitus disability was incurred in or is otherwise related to service.

All examination findings, along with rationale for all opinions expressed, should be set forth in the examination report.  The examiner should accept that the Veteran had military noise exposure as described above.
2. Issue the Veteran an SOC with respect to the issue of entitlement to service connection for bladder cancer.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for appellate consideration. 

3.  After all development has been completed, the RO/AMC should readjudicate the issues of service connection bilateral hearing loss and tinnitus.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


